Powell, J.
The State’s witness approached the defendant and told him that he wanted a quart of liquor. The defendant replied that he had none for sale, but that a third person had left a quart in his (the defendant’s) house for' which he (the third person) desired a named' amount of money. The witness paid the money to the defendant and went and got the liquor from the place designated. Held: (1) The case does not'rest on circumstantial evidence alone, (2) Under the doctrine that in misdemeanors all who participate are' principals, it is immaterial whether the liquor belonged to the defendant or- not. Loeb v. State, 6 Ga. App. 23 (64 S. E. 338). Judgment affirmed.